            Case: 3:19-cr-00399-JGC Doc #: 1 Filed: 06/26/19 1 of 2. PageID #: 1
                                                                                              FILED
                                                                                             JUN 2 6 2019


                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                      WESTERN DIVISION


 UNITED STATES OF AMERICA,                         ) INDICT                      CR 399
                                                   j               JUDGE CARR
        V.                                         ) CASE NO. mag,judge knepp
                                                   )               Title 21, United States Code,
 FELIPE PENUELAS-RODRIGUEZ,                        )               Sections 841(a)(1) and (b)(1)(A)
 REYNA TREJO,                                      )              and 846; Title 18, United States
                                                   )               Code, Section 2
                 Defendants.                       )

                                            COUNT 1
   (Conspiracy to Possess with Intent to Distribute a Controlled Substance, 21 U.S.C. § 846)

The Grand Jury charges:

       1.       On or about June 6, 2019, in the Northern District of Ohio, Western Division,

Defendants FELIPE PENUELAS-RODRIGUEZ and REYNA TREJO did knowingly, and

intentionally combine, conspire, confederate, and agree with diverse others, to possess with the

intent to distribute at least 400 gi'ams or more of a mixture or substance containing a detectable

amount of Fentanyl, a Schedule II controlled substance, in violation of Title 21, United States

Code, Sections 841(a)(1) and (b)(1)(A) and 846.

                                            COUNT2

    (Possession with Intent to Distribute a Controlled Substance, 21 U.S.C. §§ 841(a)(1) a:id
                                   (b)(1)(A) and 18 U.S.C. §2)

The Grand Jury further charges:

       2.       On or about June 6, 2019, in the Northern District of Ohio, Westem Division,

Defendants FELIPE PENUELAS-RODRIGUEZ and REYNA TREJO did knowingly and

intentionally possess with intent to distribute at least 400 grams or more of a mixture or
Case: 3:19-cr-00399-JGC Doc #: 1 Filed: 06/26/19 2 of 2. PageID #: 2
